Citation Nr: 0411355	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans Services


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  In effect, 
this new legislation eliminates the requirement under the old 38 
U.S.C.A. § 5107(a) (West 1991) that a claimant must present a 
well-grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to complete the 
claim if it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. § 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2003).  Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional RO action is necessary to satisfy the duty to notify as 
set forth in the VCAA.  The August 1, 2002, notice letter sent to 
the veteran by the RO was inadequate, in that it did not 
specifically address service connection for PTSD, explain the 
veteran's and VA's respective duties, or request that the veteran 
provide any evidence in his possession that pertains to the claim.  
Accordingly, he must be provided adequate notice on remand.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the veteran alleges his PTSD is related to sexual 
assault in service in September 1970, as well as combat-related 
stressors.  The nature of the claim is such that 38 C.F.R. § 
3.304(f)(3), regarding claims based on personal assault and the 
method of developing such cases, is applicable.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
Additional action, as set forth below, is therefore warranted.

Finally, the veteran has indicated that he was denied Social 
Security Administration (SSA) disability benefits, and he receives 
ongoing care for PTSD at the Lewiston and Portland, Maine, Vet 
Centers and at the Togus, Maine, VA Medical Center (VAMC).  These 
records should be obtained on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Notify the veteran of the information and evidence not of 
record that is necessary to substantiate his claim for service 
connection for PTSD; about the information and evidence that VA 
will seek to provide; about the information and evidence he is 
expected to provide; and request or tell him to provide any 
evidence in his possession that pertains to the claim.

2.  Obtain the veteran's recent treatment records for PTSD from 
the Lewiston and Portland, Maine, Vet Centers and the Togus, 
Maine, VAMC.

3.  Make arrangements to obtain a copy of any SSA decision 
granting or denying disability benefits to the veteran.  Obtain 
all the records from the SSA that were used in considering the 
veteran's claim for disability benefits.

4.  In accordance with the provisions of M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault," the RO should send the 
veteran a stressor development letter.  See also 38 C.F.R. § 
3.304(f)(3).  An appropriate period of time should be allowed for 
the veteran to respond and/or submit additional evidence.

5.  Upon receipt of the veteran's response to the foregoing 
development, undertake any and all further development action 
indicated by the evidence of record concerning the veteran's claim 
of service connection for PTSD.  

6.  Finally, readjudicate the veteran's claim of entitlement to 
service connection for PTSD with application of all appropriate 
laws and regulations, including 38 C.F.R. § 3.304(f)(3), and 
consideration of any additional information obtained.  If the 
decision with respect to the claim remain adverse to the veteran, 
he, along with his representative, should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





